In an action, inter alia, to recover damages for fraud, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Sampson, J.), entered September 12, 2011, as granted the motion of the defendants Countrywide Home Loans, Inc., doing business as America’s Wholesale Lender, Bank of America Home Loans, and Bank of America Corp. for summary judgment dismissing the third cause of action, which alleged fraud.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs commenced this action against, among others, the defendants Countrywide Home Loans, Inc., doing business as America’s Wholesale Lender (hereinafter Countrywide), Bank of America Home Loans, and Bank of America Corp. (hereinafter collectively the Bank defendants). The third cause of action, which alleges fraud, arose after Countrywide refused to accept delinquent mortgage payments. Instead, Countrywide chose to fully accelerate its note and commence a foreclosure proceeding. The plaintiffs contend that, as a result of Countrywide’s conduct, they were forced to obtain a reverse mortgage to pay back the loan.
The Bank defendants established their prima facie entitlement to judgment as a matter of law dismissing the third cause of action by submitting evidence demonstrating that they did not make material misrepresentations that induced the plaintiffs to enter into a reverse mortgage (see H.L. & F.H. Realty Corp. v Gulf Ins. Co., 19 AD3d 646 [2005]). In opposition, the plaintiffs failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the Bank defendants’ motion for summary judgment dismissing the third cause of action.
*1000The plaintiffs’ remaining contention is without merit.
Skelos, J.E, Balkin, Cohen and Miller, JJ, concur.